                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  UNITED STATES OF AMERICA                       )
                                                 )         Case No. 1:20-cr-7
  v.                                             )
                                                 )         Judge Travis R. McDonough
  DERRIOS EUGENE WOFFORD                         )
                                                 )         Magistrate Judge Christopher H. Steger
                                                 )


                                              ORDER


          U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

 29) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea

 to Count Two of the two-count Indictment; (2) accept Defendant’s guilty plea to Count Two of

 the two-count Indictment; (3) adjudicate Defendant guilty of knowingly making a false written

 statement to a dealer, in connection with the acquisition of a firearm, in order to deceive the

 dealer as to the lawfulness of the sale of the firearm, in violation of 18 U.S.C. §§ 922(a)(6) and

 924(a)(2); and (4) order that Defendant remain in custody pending sentencing or further order of

 this Court.

          After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

 recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

 report and recommendation (Doc. 29) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

 follows:

       1. Defendant’s motion to withdraw his not-guilty plea to Count Two of the two-count

          Indictment is GRANTED;

       2. Defendant’s plea of guilty to Count Two of the two-count Indictment is ACCEPTED;




Case 1:20-cr-00007-TRM-CHS Document 34 Filed 07/22/20 Page 1 of 2 PageID #: 172
    3. Defendant is hereby ADJUDGED guilty of knowingly making a false written statement

       to a dealer, in connection with the acquisition of a firearm, in order to deceive the dealer

       as to the lawfulness of the sale of the firearm, in violation of 18 U.S.C. §§ 922(a)(6) and

       924(a)(2); and

    4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

       this matter which is scheduled to take place before the undersigned on October 30, 2020,

       at 2:00 p.m.

          SO ORDERED.

                                              /s/Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                     2
Case 1:20-cr-00007-TRM-CHS Document 34 Filed 07/22/20 Page 2 of 2 PageID #: 173
